Exhibit 10.2

AMENDMENT NO. 3 TO SERIES 2008-A
SUPPLEMENT TO BASE INDENTURE

THIS AMENDMENT NO. 3 TO SERIES 2008-A SUPPLEMENT TO BASE INDENTURE (this
“Amendment”) is executed as of November 12, 2010, by and among Cofina Funding,
LLC, as the Issuer (the “Issuer”), U.S. Bank National Association, as the
Trustee (the “Trustee”), The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York
Branch, as the Required Noteholder (the “Noteholder”).

RECITALS

WHEREAS, the Issuer and the Trustee are parties to that certain Base Indenture,
dated as of August 10, 2005 (the “Indenture”), and that certain Series 2008-A
Supplement thereto, dated as of November 21, 2008 (as amended through the date
hereof, the “Supplement”);

WHEREAS, Section 14.2 of the Indenture requires the consent of the Required
Noteholders to any amendment to the Supplement not described in Section 14.1 of
the Indenture;

WHEREAS, the Noteholder constitutes the Required Noteholders because the
Noteholder represents in excess of 50% of the aggregate principal balance of all
Notes of all Series; and

WHEREAS, the Issuer and the Trustee desire to amend the Supplement as
hereinafter set forth and acknowledge and agree that such amendments are not
described in Section 14.1 of the Indenture.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Certain Defined Terms. Each capitalized term used but not defined
herein shall have the meaning ascribed thereto in, or by reference in, the
Supplement.

SECTION 2. Amendment to Supplement. The Supplement is hereby amended as follows:

(a) The definition of “Scheduled Principal Payment Amount” is amended in its
entirety to read as follows:

“Scheduled Principal Payment Amount” means (i) with respect to any Settlement
Date prior to the Commitment Termination Date, the sum of (A) zero (0) and
(B) the lesser of (1) the excess, if any, of the Note Principal over the Maximum
Principal Amount and (2) the largest amount of funds available to be allocated
to pay the Scheduled Principal Payment Amount of Series 2008 such that there
would not be an Event of Default caused by including such amount in the
Scheduled Principal Payment Amount for Series 2008-A; and (ii) with respect to
any Settlement Date on or following the Commitment Termination Date, the excess,
if any, of (x) the then Note Principal over (y) the Scheduled Targeted Principal
Balance for the Notes for such Settlement Date.

SECTION 3. Effect of Amendment. Except as expressly amended and modified by this
Amendment, all provisions of the Supplement shall remain in full force and
effect. After this Amendment becomes effective, all references in the Supplement
to “this Series Supplement”, “hereof”, “herein” or words of similar effect
referring to the Supplement shall be deemed to be references to the Supplement
as amended by this Amendment. This Amendment shall not be deemed to expressly or
impliedly waive, amend or supplement any provision of the Supplement other than
as set forth herein.

SECTION 4. Effectiveness. This Amendment shall become effective upon receipt by
the Noteholder of counterparts of this Amendment (whether by facsimile or
otherwise) executed by each of the parties hereto.

SECTION 5. Counterparts. This Amendment may be executed by different parties in
any number of counterparts, each of which when so executed shall be deemed to be
an original and all of which when so executed shall together constitute but one
and the same instrument.

SECTION 6. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.

SECTION 7. Section Headings. The various headings of this Amendment are inserted
for convenience only and shall not affect the meaning or interpretation of this
Amendment or the Supplement or any provision hereof or thereof.

[Signatures Follow]

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first
written above.

COFINA FUNDING, LLC,
as the Issuer

By: /s/ James M. Grafing—
Name: James M. Grafing
Title: Chief Financial Officer


[Signatures Continue on the Following Page]

U.S. BANK NATIONAL ASSOCIATION,
as the Trustee

By: /s/ Michelle Moeller
Name: Michelle Moeller
Title: Vice President


[Signatures Continue on the Following Page]

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,
as the Noteholder

By: /s/ Aditya Reddy
Name: Aditya Reddy
Title: Senior Vice President


